Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated November 4, 2021 is acknowledged.
Claims 1, 9-14 and 21-29 are pending.
Claims 2-8 and 15-20 are cancelled.
Claims 1, 9 and 12 are currently amended.
Claims 21-29 are new.
Claims 1, 9-14 and 21-29 as filed on November 4, 2021 are currently pending and under consideration
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the specification, all previous objections to the specification are withdrawn.
In view of the amendment of the claims, all previous claim objections are withdrawn, and all previous claim rejections under 35 USC 112(d) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 9 and 22 are objected to because of the following informalities: 
Claims 9 and 22 should presumably recite “further comprising a vegetable-derived stem cell” or some variation thereof because the stem cell is the only agent which can be selected.  
Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 and 29 recite said composition is free of a detersive surfactant.  It is unclear which detersive surfactant the composition is free of and the specification fails to remedy the ambiguity because paragraph [0011] suggests the composition may be free of all detersive surfactants.  Applicant may consider amending claims 28 and 29 to recite, 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 25-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claims 22, 25 and 27 recite said composition further comprises additional ingredient(s), however, claim 21 from which claims 22, 25 and 27 independently depend recites a composition consisting only of circumscribed ingredients (a) through (j).  Because the transitional phrase consisting only of excludes all ingredients not specified in claim 21 (see, e.g., MPEP 2111.03 Transitional Phrases), claims 22, 25 and 27 fail to include all of the limitations of claim 21 and fail to further limit claim 21.  
	Claim 26 recites said composition comprises less than about 5 wt% water, however, claim 21 from which claim 26 depends recites a composition consisting only of circumscribed ingredients (a) through (j).  The open comprising transitional phrase of claim 26 is incompatible .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Aprigliano Fernandes et al. (WO 2015/024078, published February 26, 2015, of record) as evidenced by Brautigam et al. (US 2004/0234491, of record) in view of Molenda et al. (US 2009/0041710, published February 12, 2009, of record); Krueger (US 2014/0246041, published September 4, 2014, of record); and Siddiqui et al. (US 2004/0110650, published June 10, 2004, of record).
Aprigliano Fernandes teach a first cosmetic composition, preferably anhydrous, comprising one or more amino silicones and one or more cationic surfactants and a second composition, advantageously aqueous (title; abstract; Example 1; claims).  Anhydrous is understood to mean less than 15 wt% water (page 3, lines 9-16), as required by instant claim 13.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
The amino silicone may comprise a phenyl (page 3, lines 17-19; page 5, line 6; claim 3).
The one or more cationic surfactants may be chosen from inter alia quaternary ammonium salts, for example, alkyltrimethylammonium chlorides such as cetyltrimethylammonium (cetrimonium) chloride (page 13, line 1 through page 14, line 3; page 18, line 28 through page 19, line 4; Example 1).  The first composition comprises the cationic surfactant(s) from 0.05 to 15 wt% (page 19, lines 5-8).  
The first composition may further comprise one or more non-silicone fatty substances chosen from inter alia fatty alcohols; solid fatty alcohols include, for example, myristyl alcohol, cetyl alcohol, stearyl alcohol and their mixture, cetylstearyl (cetearyl) alcohol (page 19, lines 9-10 and 21-26; page 20, lines 9-13; page 20, line 26 through page 21, line 1; page 25, lines 2-10; Example 1).   The first composition may comprise the additional non-silicone fatty substance(s) from 0.5 to 25 wt% (page 25, lines 11-14).  
inter alia C2-C4 monoalcohols such as (anhydrous) ethanol and C2-C8 polyols such as glycerol (glycerin, humectant) (page 26, lines 12-18; Example 1).  The first composition may comprise the organic solvent(s) from 20 to 95 wt% (page 26, lines 19-22).  Example 1 comprises 59% ethanol, 1% glycerin and 14.8 wt% propylene glycol.  Propylene glycol is an organic solvent (page 26, lines 16-18) that is also an art-recognized penetration enhancer as evidenced by paragraph [0043] of Brautigam, as required by instant claim 14.
The first composition is present in the form of a translucent or even a transparent (optically clear) composition (page 26, lines 23-24).
	The first composition is mixed with the second composition in order to obtain a final cosmetic composition; the final composition has a creamy (opaque) texture (page 2, lines 8-14 and 24-27; page 28, lines 15-17), as required by instant claims 10 and 11.  The second composition comprise water at a concentration of at least 15 wt% (page 26, line 25 through page 27, line 6).  The weight ratio of the first to second composition may vary from 0.2 to 5 (page 28, lines 11-14).  
	Aprigliano Fernandes, as a whole, concerns application in the field of hair conditioning (abstract).  Often, to obtain good results on several properties, consumers need to use more than one conditioner (page 1, line 26 through page 2, line 2).
	Aprigliano Fernandes fails to specifically teach or exemplify an embodiment of the first anhydrous composition comprising amounts of the one or more cationic surfactants / cetrimonium chloride, the one or more non-silicone fatty substances / cetyl alcohol and the one or more organic solvents / ethanol falling entirely within the instantly claimed ranges.  However, the broader ranges disclosed by Aprigliano Fernandes overlap the instantly claimed prima facie obvious over the broader disclosure of Aprigliano Fernandes. 
Aprigliano Fernandes does not teach the first, anhydrous cosmetic composition to comprise detersive surfactants (whole document), as required by instant claim 28.
Regarding the consisting essentially of transitional phrase of claim 1, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").  See MPEP 2111.03.
	Aprigliano Fernandes does not teach panthenol, pyridoxine HCl, phenyltrimethicone, one or more antioxidants inclusive of herbal extracts and vitamin B12 as required by claim 1.
	Aprigliano Fernandes does not teach a hydrolyzed protein, an essential oil or/and a vegetable derived stem cell as required by claim 12.
	These deficiencies are made up for in the teachings of Molenda, Krueger and Siddiqui.
	Molenda teach a conditioning composition for hair comprising at least one polyphenol (antioxidant) from a natural plant (herbal) extract inclusive of oat, chamomile, Camellia sinensis (tea) and at least one arylated silicone inclusive of phenyl trimethicone; the composition protects hair from environmental influences and results in hair with natural shine, volume and body, elasticity and ease of management (title; abstract; paragraphs [0013]-[0015], [0020], [0022], [0024], [0030]-[0036]; Examples 7, 9 and 10; claims).  The compositions further comprise hair-conditioning agents inclusive of protein hydrolyzates (paragraphs [0022], [0034]), as required by instant claim 12.  The compositions may be transparent (paragraph [0063]).  The compositions may further comprise moisturizers (humectants) inclusive of panthenol (vitamin) or/and polyols such as glycerol (paragraphs [0068]-[0069]; Example 7).  
	Krueger teaches hair-conditioning agents comprising care substances inclusive of vitamins inclusive of members of the vitamin B group inclusive of vitamin B5 (panthenol) and vitamin B6 (pyridoxine) (title; abstract; paragraphs [0017]-[0023], [0053]-[0065]; claims).  Vitamin B12 is also preferred (paragraph [0065]).  
	Siddiqui teach hair care formulations that enhance visual and/or tactile qualities of hair comprising a pyridoxine hydrochloride (vitamin B6) (title; abstract; paragraph [0032]; claims).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first composition of Aprigliano Fernandes to further comprise at least one polyphenol (antioxidant) from a natural plant (herbal) extract inclusive of oat and at least one arylated silicone inclusive of phenyl trimethicone as taught by Molenda in order to reap the expected benefits of protecting the hair from environmental influences, natural shine, volume and body, elasticity and ease of management.  Additionally and/or alternatively, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first composition of Aprigliano Fernandes or/and the first composition of Aprigliano Fernandes in view of Molenda to further comprise vitamins 
	Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first composition of Aprigliano Fernandes in view of Molenda, Krueger and Siddiqui to further comprise protein hydrolyzates as taught by Molenda because such are hair conditioning agents and Aprigliano Fernandes as a whole, concerns application in the field of hair conditioning and Aprigliano Fernandes motivates the  use more than one conditioner in order to obtain good results on several properties.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aprigliano Fernandes et al. (WO 2015/024078, published February 26, 2015, of record) as evidenced by Brautigam et al. (US 2004/0234491, of record) in view of Molenda et al. (US 2009/0041710, published February 12, 2009, of record); Krueger (US 2014/0246041, published September 4, 2014, of record); and Siddiqui et al. (US 2004/0110650, published June 10, 2004, of record) as applied to claims 1, 10-14 and 28 above, and further in view of Sierra-Honigmann et al. (US 2013/0012446, published January 10, 2013).

They do not teach a vegetable-derived stem cell as required by claim 9 and as optionally required by claim 12.
This deficiency is made up for in the teachings of Sierra-Honigmann.
Sierra-Honigmann teach stem-cell based cosmetics inclusive of conditioners formulated for application to the hair or scalp (title; abstract; paragraphs [0009], [0099]; Example 6; claims).  The stem-cells may be obtained from a plant, fruit or vegetable source (paragraph [0101]; Example 4).  The composition is provided as an active ingredient in conditions related to hair inclusive of baldness, reduced shaft volume, structural deformations (e.g., split ends), low elasticity, brittleness, dullness, dryness, slow growth, etc. (paragraphs [0100], [0111]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first composition of Aprigliano Fernandes in view of Molenda, Krueger and Siddiqui to further comprise of stem-cell based actives including stem-cell based actives obtained from vegetable source as taught by Sierra-Honigmann in order to reap the expected benefits thereof, e.g., improvements in hair elasticity, brittleness, dullness, etc.

Claims 21, 23-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Springbob et al. (US 2008/0112912, published May 15, 2008) as evidenced by Brautigam et al. (US 2004/0234491, of record) in view of Belmar et al. (US 2008/0138308, published June 12, 2008); Molenda et al. (US 2009/0041710, published February 12, 2009, of record); Krueger (US 2014/0246041, published September 4, 2014, of record); and Siddiqui et al. (US 2004/0110650, published June 10, 2004, of record).
Springbob teach a composition for hair care containing (title; abstract; paragraphs [0013]-[0025]; claims):
an organo-modified silicone, optionally phenylated (paragraphs [0027], [0032]-[0035]); 
if necessary (optionally), a C3-C22 alcohol, preferably monohydric or/and dihydric alcohols such as behenyl alcohol (monohydric alcohol) or propanediol (propylene glycol, penetration enhancer as evidenced by paragraph [0043] of Brautigam), in a quantity from 0.01 to 15 wt% (paragraphs [0015], [0022], [0051]), as required by instant claim 27; 
if necessary (optionally), a cationic surfactant, preferably cetyltrimethyl ammonium (cetrimonium) chloride, in a quantity from 0.01 to 15 wt% (paragraphs [0023], [0053]); 
if necessary (optionally), a volatile silicone oil; 
at least 30 wt%, at least 50 wt% (anhydrous) ethanol (paragraph [0018]); and 
if necessary (optionally), additional additives (paragraphs [0058]-[0064]).
The composition is anhydrous or contains no more than 20 wt%, no more than 5 wt% water (paragraph [0026]), as required by instant claim 26.
	The additional additives are preferably active hair care ingredients (paragraph [0058]).  Additional additives include inter alia glycols such as glycerin (humectant) and antioxidants (paragraph [0062]).  Additives include additional hair-conditioning agents such as inter alia proteins or protein derivatives such as, for example, protein hydrolysates; plant extracts; vitamins or provitamins (for example, D-panthenol); and polyols (for example, glycerol, sorbitol (humectants)) (paragraph [0063]), as required by instant claim 25.

	Springbob do not teach detersive surfactants (whole document), as required by instant claim 29.
	Regarding the consisting of transitional phrase of claim 21, the compositions of Springbob do not require an ingredient excluded by claim 21.
	Springbob do not teach cetyl alcohol, pyridoxine HCl, phenyltrimethicone, vitamin B12 and an antioxidant selected from the group of claim 21.
	Springbob do not teach the results of claims 23 and 24.
These deficiencies are made up for in the teachings of Belmar, Molenda, Krueger and Siddiqui.
Belmar teach anhydrous hair conditioning compositions comprising a non-ionic surfactant that is preferably a fatty alcohol selected from inter alia cetyl alcohol and a cationic surfactant that is a quaternary ammonium component such as cetyl trimethyl ammonium (cetrimonium) chloride (title; abstract; paragraphs [0019], [0021]-[0022]; Examples; claims).
The teachings of Molenda have been described supra.
The teachings of Krueger have been described supra.
The teachings of Siddiqui have been described supra.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute cetyl alcohol as taught by Belmar for the C3-C22 alcohol in the compositions of Springbob because fatty alcohols inclusive of cetyl alcohol when combined with cationic surfactants yields a suitable hair conditioning composition.  There would be a reasonable expectation of success because cetyl alcohol is a C16 fatty alcohol falling within the genus of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Springbob in view of Belmar to further comprise at least one polyphenol inclusive of oat extract and at least one arylated silicone inclusive of phenyl trimethicone as taught by Molenda in order to reap the expected benefits of protecting hair from environmental influences, shine, etc.  There would be a reasonable expectation of success because the compositions of Springbob comprise an organo-modified silicone and phenyl silicone is a species falling within this genus and because the compositions of Springbob may comprise additional additives such as plant extracts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute B vitamins as taught by Krueger inclusive of vitamin B6 and vitamin B12 for the vitamins in the compositions of Springbob in view of Belmar and Molenda because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Springbob teach vitamins inclusive of panthenol which is vitamin B5.  One would be motivated to do so because Siddiqui teach vitamin B6 or pyridoxine HCl can enhance visual and/or tactile qualities of hair.
	Regarding the result of mixing the composition with water required by claims 23 and 24, because the combined teachings of the prior art render obvious compositions consisting of the same ingredients as instantly claimed, it is presumed that when said composition is combined with water it will also be characterized by opacity as instantly claimed, absent evidence to the .  

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Springbob et al. (US 2008/0112912, published May 15, 2008) as evidenced by Brautigam et al. (US 2004/0234491, of record) in view of Belmar et al. (US 2008/0138308, published June 12, 2008); Molenda et al. (US 2009/0041710, published February 12, 2009, of record); Krueger (US 2014/0246041, published September 4, 2014, of record); and Siddiqui et al. (US 2004/0110650, published June 10, 2004, of record) as applied to claims 21, 23-27 and 29 above, and further in view of Sierra-Honigmann et al. (US 2013/0012446, published January 10, 2013).
The teachings of Springbob, Belmar, Molenda, Krueger and Siddiqui have been described supra.
They do not teach a vegetable-derived stem cell as required by claim 22 and as optionally required by claim 25.
This deficiency is made up for in the teachings of Sierra-Honigmann.
The teachings of Sierra-Honigmann have been described supra.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Springbob in view of Belmar, Molenda, Krueger and Siddiqui to further comprise of stem-cell based actives including stem-cell based actives obtained from vegetable source as taught by Sierra-Honigmann in order to reap the expected benefits thereof, e.g., improvements in hair elasticity, brittleness, dullness, etc.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are substantially moot in light of the new grounds of rejection necessitated by amendment.
	Applicant’s assertion that the claimed invention is free of the prior art is not found persuasive.
	Applicant’s citation to a teaching in Molenda of organic solvents in an amount outside the claimed range is acknowledged but not found persuasive because it is Aprigliano Fernandez which is relied upon for the amount of ethanol and because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
	Applicant’s citation to a teaching in Aprigliano Fernandez of nonionic surfactants as allegedly reading on detersive surfactants is acknowledged but not found persuasive because the instant specification fails to define what is meant by detersive surfactants, one reasonably skilled in the art would construe detersive surfactants as encompassing anionic surfactants as evidenced at least by the following dictionary definition:

    PNG
    media_image1.png
    478
    698
    media_image1.png
    Greyscale

and because the offending non-ionic surfactants of Aprigliano Fernandez are optional.  Optional inclusion of a particular component teaches compositions that both do and do not contain that component.  See MPEP 2123.
Therefore, the rejections over Aprigliano Fernandez are properly maintained in modified form and new grounds of rejection are applied herewith as necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633